Citation Nr: 1739829	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008, rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2013, the Veteran appeared at a Board hearing before a judge who is no longer at the Board.  He was informed of this in August 2017 and correspondence received the same month indicated a waiver of his right to another hearing.  A transcript of the June 2013 hearing is of record.  

The Board remanded the TDIU matter in October 2013 to obtain a new examination.  In June 2016, the Board remanded only the TDIU matter (while deciding two other issues on appeal) for additional development.


FINDING OF FACT

The Veteran submitted a written withdraw of appeal with respect to the matter of entitlement to TDIU in November 2016.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to the claim for TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the most recent Board remand in June 2016, a supplement statement of the case was issued in August 2016 that denied TDIU.  Subsequently, in a November 2016 written submission, the Board finds that the Veteran withdrew his appeal with regard to the issue of entitlement to TDIU.  See 11/01/2016, Notice of Disagreement at 2.  In this document, the Veteran stated that he was "not appealing" his case and "just want[ed] to say thank you for the decision [VA] had made."  [The Board notes that the Veteran is being paid VA compensation at the 100 percent rate, effective November 23, 2010.]

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Here, there remain no allegations of errors of fact or law for appellate consideration. 

The Board acknowledges that these issues were included in the March 2017 Appellant Brief prepared by the Veteran's representative.  However, a withdrawal by a veteran is effective upon receipt by VA.  See Hanson v. Brown, 9 Vet. App. 29, 31 (1996) ("[W]hen a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.").  Indeed, a withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous and done with full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Veteran's withdrawal of these issues in November 2016 was unambiguous and done with a full knowledge of the consequences.  In this regard, the Veteran's statement, on its face, reflects an intent to stop the appeal and notes that a decision would not need to be made by VA.  In light of this, the Board finds that the Veteran understood the consequences of his action.  Thus, the TDIU matter is considered withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issue of entitlement to TDIU, as it is dismissed.

ORDER

The appeal with respect to the matter of TDIU is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


